 1   Darin W. Snyder (State Bar No. 136003)       Michael W. De Vries (State Bar No. 211001)
     dsnyder@omm.com                              michael.devries@kirkland.com
 2   Mark E. Miller (State Bar No. 130200)        Sharre S. Lotfollahi (State Bar No. 258913)
     markmiller@omm.com                           sharre.lotfollahi@kirkland.com
 3   Geoffrey H. Yost (State Bar No. 159687)      Benjamin A. Herbert (State Bar No. 277356)
     gyost@omm.com                                benjamin.herbert@kirkland.com
 4   Alexander B. Parker (State Bar No. 264705)   KIRKLAND & ELLIS, LLP
     aparker@omm.com                              333 South Hope Street, 29th Floor
 5   O’MELVENY & MYERS LLP                        Los Angeles, CA 90071
     Two Embarcadero Center, 28th Floor           Telephone: 213-680-8590
 6   San Francisco, CA 94111-3823
     Telephone: (415) 984-8700                    Adam R. Alper (State Bar No. 196834)
 7   Facsimile: (415) 984-8701                    adam.alper@kirkland.com
                                                  James W. Beard (State Bar No. 267242)
 8                                                james.beard@kirkland.com
     Attorneys for [24]7.ai, INC. and 24/7        KIRKLAND & ELLIS, LLP
 9   CUSTOMER INTERNATIONAL                       555 California Street
     HOLDINGS, LTD.                               San Francisco, CA 94104
10                                                Telephone: 415-436-1500
11                                                Joshua L. Simmons (pro hac vice)
                                                  joshua.simmons@kirkland.com
12                                                KIRKLAND & ELLIS, LLP
                                                  601 Lexington Ave.
13                                                New York, NY 10169
                                                  Telephone: 212-446-4800
14
                                                  Attorneys for LIVEPERSON, INC.
15
                              UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
17                               SAN FRANCISCO DIVISION
     [24]7.ai, INC. AND 24/7 CUSTOMER              Case No. 3:15-CV-02897-JST (KAW) (lead)
18   INTERNATIONAL HOLDINGS, LTD.,                 Case No. 3:15-CV-05585-JST (KAW)
19                         Plaintiffs,
                                                   STIPULATION AND [PROPOSED]
            v.                                     ORDER CHANGING DEADLINE FOR
20                                                 PARTIES TO MEDIATE
21   LIVEPERSON, INC.,
     Defendant.
22

23   LIVEPERSON, INC.,                             Case No. 3:17-CV-01268-JST
24                         Plaintiff,              STIPULATION AND [PROPOSED]
                                                   ORDER CHANGING DEADLINE FOR
25          v.                                     PARTIES TO MEDIATE
26   [24]7.ai, INC.

27                         Defendant.

28
     STIPULATION AND [PROPOSED]                                             3:15-CV-02897-JST (KAW)
     ORDER CHANGING DEADLINE FOR PARTIES                                    3:15-CV-05585-JST (KAW)
     TO MEDIATE                                                                    3:17-CV-01268-JST
 1                            STIPULATION AND [PROPOSED] ORDER
 2           Pursuant to Local Rules 6-1, 6-2, and 7-12, Plaintiff LivePerson, Inc. (“LivePerson”) and

 3   Defendants [24]7.ai, Inc. and 24/7 Customer International Holdings (collectively, “[24]7”)

 4   (together, the “Parties”), subject to the Court’s approval and Order, stipulate to change the

 5   deadline for the Parties to mediate, currently set for February 15, 2019 (Dkt. 524), to March 6,

 6   2019, due to the conflicting availability of the Parties and the mediator. The Parties are scheduled

 7   to mediate on March 6, 2019, in San Francisco, California, with mediator Greg Lindstrom. This

 8   change to the schedule will not affect any other deadlines in this action.

 9           Pursuant to the stipulation, the Parties request that the February 15, 2019 deadline for the

10   Parties to mediate be rescheduled to March 6, 2019.

11

12           Respectfully submitted,
13

14    Dated: February 1, 2019                           KIRKLAND & ELLIS LLP

15

16                                                      By:     /s/ Michael W. De Vries
                                                                Michael W. De Vries
17
                                                        Attorneys for
18                                                      LIVEPERSON, INC.
19

20
      Dated: February 1, 2019                           O’MELVENY & MYERS LLP
21

22
                                                        By:     /s/ Darin Snyder
23                                                              Darin Snyder
24                                                      Attorneys for
                                                        [24]7.AI, INC. AND 24/7 CUSTOMER
25
                                                        INTERNATIONAL HOLDINGS, LTD.
26

27

28
      STIPULATION AND [PROPOSED]                                                   3:15-CV-02897-JST (KAW)
      ORDER CHANGING DEADLINE FOR                                                  3:15-CV-05585-JST (KAW)
      PARTIES TO MEDIATE                                                                  3:17-CV-01268-JST
 1                                           ATTESTATION
 2         Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3   document has been obtained from Darin Snyder.
 4

 5

 6                                                     By:     /s/ Michael W. De Vries
                                                               Michael W. De Vries
 7
                                                       Attorneys for
 8                                                     LIVEPERSON, INC.
 9

10

11                                       [PROPOSED] ORDER
12         PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14

15            February 5, 2019
     Dated: _____________________________                 ___________________________________
                                                          Hon. Jon S. Tigar
16                                                        United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION AND [PROPOSED]                                                  3:15-CV-02897-JST (KAW)
      ORDER CHANGING DEADLINE FOR                                                 3:15-CV-05585-JST (KAW)
      PARTIES TO MEDIATE                                                                 3:17-CV-01268-JST
